—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated January 23, 2001, which denied her motion for leave to enter a judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering, and granted the defendant’s cross motion to compel her to accept an answer.
Ordered that the order is reversed, as a matter of discretion, with costs, the motion is granted, and the cross motion is denied.
The Supreme Court improvidently exercised its discretion in denying the plaintiff’s motion for leave to enter judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering and in granting the cross motion compelling her to accept the defendant’s answer. The defendant failed to demonstrate either a reasonable excuse for the delay in serving his answer or a meritorious defense (see, Feiger v Milgrom, 270 AD2d 452; Gurreri v Village of Briar cliff Manor, 249 AD2d 508). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.